

 
 

--------------------------------------------------------------------------------

 



 
PROMISSORY NOTE
 
 
Borrower: LGI DELAWARE, LLC
4705 Seashore Drive
Newport Beach,CA 92663
 
 
Lender: CATHAY BANK, a California Banking Corp.
REAL ESTATE COMMERCIAL LOAN DEPARTMENT
777 NORTH BROADWAY LOS ANGELES, CA 90012
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Principal Amount:
$12,698,073.37                                                                                                                                Date
of Note: June 18. 2010
 
 
PROMISE TO PAY: LGI DELAWARE, LLC ("Borrower") promises to pay to CATHAY BAN, a
California Banking Corp. ("Lender"), or order, In
lawful money of the United States of America, the principal amount of Twelve
Million Six Hundred Ninety-eight Thousand Seventy-three &
37/100 Dollors ($12,698,073.37), together with Interest on the unpaid principal
balance from June18, 2010, until paid in full.
 
 
PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan ln accordance with the following
payment schedule:
 
Thlrty-five (35) monthly payments, initially in the MINIMUM amount of $82,627.00
each, and ONE final payment of all outstanding prlncipal and accrued interest on
JUNE 20, 2013 ("Final Payment Date"), Borrower's first payment is due on JULY
20, 2010, and each subsequent payment is due on the same day of each month
thereafter, until the Final Payment Date. The initial monthly payment was
calculated as if the loan was for a term expiring approximately 300 months after
the date of this Note (the "Initial Amortiztion Period") and as if the loan was
payable in equal monthly payments of principal and interest during the entire
Initial Amortizatlon Period at the Interest rate in effect as of the data of
this Note, which is 6.000%. The amount of the minimum monthly payment is subject
to change at least once every six months during the term of the loan ("Payment
Change Date") beginning on the due date of the 7th scheduled monthly payment,
based on tha Interest rate effective the month preceding the Payment Change Date
and the remaining principal balance as hereinafter provided. On each Payment
Change Date and beginning with that payment, the required minimum payment amount
due on that date and on the due date of the monthly payment thereafter until the
next Payment Change Date (subject to additional amounts to cover any shortfall
in the required interest payments as hereinafter provided), will be that amount
which would be sufficient to repay the outstanding principal balance of the
Note as of the Payment Change Date, plus interest accruing thereon at the annual
rate in effect, in equal monthly payments as if the loan term was the remainder
of the Initial Amortization Period: provided that the full amount of unpaid
principal and unpaid accrued interest will be due and payable on the Final
Payment date. Borrower understands and agrees that the lnterest rate due on the
Note may change monthly and that in the event the Intereat rate increases at any
time during the term of this Note, there is a possibility that such minimum
monthly payments may not be sufficient to in full all monthly accrued Interest;
in which event, Borrower agrees to pay to Lender, upon demand, such additional
sums which, together with and in addition to the minimum monthly payment then in
effect, wlll be sufficient to pay in full all such accrued unpaid interest on
the due date of each monthly payment hereunder. In the event of such increases
in interest rate between Payment Change Dates, Borrower understands that unpaid
principal due on the Note may not be reduced by Borrower's monthly payments and
that the amount of the final payment due on the Note may be greater than any
prior estimate.
 
 
Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid Interest; then to principal; then to any late
charges; and then to any unpaid collection costs. Borrower will pay Lender at
Lender's address shown above or at such other place as lender may designate in
writing.
 
 
VARIABLE INTEREST RATE. The Interest rate on this Note is subject to change from
time to time based on changes in an independent Index which is the PRIME RATE AS
PUBLISHED IN THE WALL STREET JOURNAL (the "Index"). The Index is not necessarily
the lowest rate charged by Lender on its loans. If the Index becomes unavailable
during the term of this loan, Lender may designate a substitute Index after
notifying Borrower. Lender will tell Borrower the current Index rate upon
Borrower's request. The Interest rate change will not occur more often than each
MONTH AS OF THE 20TH AND IS THE INDEX AS OF TEN DAYS BEFORE THE INTEREST RATE
CHANGE DATE. Borrower understands that Lender may make loans based on other
rates as well. Interest on the unpaid principal balance of this Note will be
calculated as described in the "INTEREST CALCULATION METHOD" paragraph using a
rate of 1.000 percentage point over the Index. NOTICE: Under no circumstances
will the interest rate on this Note be more than the maximum rate allowed by
applicable law. Whenever increases occur in the interest rate, Lender, at its
option, may do one or more of the following: (A) increase Borrower's payments to
ensure Borrower's loan will pay off by Its original final maturity date, (B)
increase Borrower's payments to cover accruing Interest, (C) increase the number
of Borrower's payments, and (D) continue Borrower's payments at the same amount
and Increase Borrower's final payment.
 
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All intereat payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note. (Initial Here)
 
 
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender paymants marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, lender may accept it without
loslng any of lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: CATHAY BANK, a California
Banking Corp.; REAL ESTATE COMMERCIAL LOAN DEPARTMENT; 777 NORTH BROADWAY; LOS
ANGELES, CA 90012.
 
 
LATE CHARGE. If a payment is 11 days or more late, Borrower will be charged
5.000% of the unpaid portion of the principal and interest overdue or $5.00,
whichever is greater.
 
 
INTEREST AFTER DEFAULT. Upon default,the interest rate on this Note shall, if
permitted under applicable law, immediately increase by adding an additional
5.000 percentage point margin ("Default Rate Margin"). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default.
 
 
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note: Payment Default. Borrower fails to make any payment
when due under this Note.
 
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
any of the related documents or to comply with or to perform any term,
obligation, covenant or condition contained in any other agreement between
Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligatlons under this Note or any of the related
documents.
 
 
Environmental Default. Failure of any party to comply with or perform when due
any term, obligation, covenant or condition contained in any environmental
agreement executed in connection with any loan. 


 
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
 
Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower's existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there's a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.
 
 
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
 
 
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid Interest immediately due, and
then Borrower will pay that amount.
 
 
ATTORNEYS' FEES; EXPENSES. Lender may hire ar pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (Including efforts to
modify or vacate any automatic stay or Injunction), and appeals. Borrower also
will pay any court costs, in addttlon to all other sums provided by law.
 
 
JURY WAIVER. To the extent permitted by applicable law. Lender and Borrower
hereby waive the right to any Jury trial in any action, proceeding, or
counterclaim brought by either Lender or Borrower against the other.
 
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
California without regard to Its conflicts of law provisions. This Note has been
accepted by Lender In the State of California.
 
 
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of LOS ANGELES County, State of
California.
 
 
COLLATERAL. Borrower acknowledges this Note is secured by property as described
in a UCC Financing Statement and Deeds of Trust dated September 7, 2007 and June
18, 2010 to a trustee in favor of Lender on real properties located In San Diego
and Orange, State of California. That agreement contains the following due on
sale provision: Lender may, at Lender's option, declare immediately due and
payable all sums secured by the Deed of Trust upon the sale or transfer, without
Lender's prior wrttten consent, of all or any part of the Real Property, or any
Interest in the Real Property. A "sale or transfer" means the conveyance of Real
Property or any right, title or Interest in the Real Property; whether legal,
beneficial or equitable; whether voluntary or involuntary; whether by outright
sale, deed, installment sale contract, land contract, contract for deed,
leasehold interest with a term greatet than three (3) years, lease-option
contract, or by sale, assignment, or transfer of any beneficial interest in or
to any land trust holding title to the Real Property, or by any other method of
conveyance of an interest in the Real Property. If any Borrower is a
corporation, partnership or limited liability company, transfer also includes
any change in ownership of more then twenty-five percent (25%) of the voting
stock, partnership interests or limited liability company interests, as the case
may be, of such Borrower. However, this option shall not be exercised by lender
if such exercise is prohibited by applicable law.
 
 
WAIVER OF CONFIDENTIALITY OF BUSINESS ADDRESS. Borrower hereby waives any rights
to keep business address on file with the Department of Motor Vehicles, or
equivalent governmental agency ("DMV") confidential from Lender. Borrower
authorizes Lender, its agents, successors, and assigns to obtain business
address from the DMV when lender has legitimate need for this information.
 
 
BUSINESS LOAN AGREEMENT. This Note is additionally subject to all the terms and
conditions of a Business Loan Agreement of even date herewith together with any
and all modifications and replacements thereof.
 
 
ARBITRATION. Lender and Borrower and Guarantor agree that all disputes, claims
and controversies batween them, whether individual, joint, or class in nature,
arising from the Note, Guaranty, or any other loan document, including without
limitation contract and tort disputes, shall be arbitrated pursuant to the rules
of the American Arbitration Association ("AAA") in accordance with its
Commercial Arbitration Rules and Supplemental Procedures for Financial Services
Disputes, upon request of either party. No act to take or dispose of any
collateral securing the Note or Guaranty shall constitute a waiver of this
arbitration agreement or be prohibited by this arbitration agreement. This
includes, without limitation, obtaining injunctive relief or a temporary
restraining order; invoking a power of sale under any deed of trust or mortgage;
obtaining a writ of attachment or lmposition of a receiver; or exercising any
rights relating to personal property, including taking or disposing of such
property with or without judicial process pursuant to Article 9 of the Uniform
Commercial Code. Any disputes, claims. or controversies concerning the
lawfulness or reasonableness of any act, or exercise of any right, concerning
any collateral securing the Note, Guaranty, or any other loan document,
including without limitation, any clalm to rescind, reform, or otherwise modify
any agreement relating to the collateral securing the Note or Guaranty shall
also be arbitrated, provided however that no arbitrator shall have the right or
the power to enjoin or restrain any act of any party. Lender and Borrower and
Guarantor agree that in the evant of an action for judicial foreclosure pursuant
to California Code of Civil Procedure Section 726, or any similar provision in
any other State, the commencement of such an action will not constitute a waiver
of the right to arbitrate and the court shall refer to arbitration as much of
such action, including counterclaims, as lawfully may be referred to
arbitration. Judgment upon any award rendered by any arbitrator may be entered
in any court having jurisdiction. The arbitrators shall not have power to make
an award of $1.0 million or more against any party to an arbitration unless it
is in the form of a
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
statement of decision as described in California Code of Civil Procedure Section
832, and the parties specifically reserve the right, upon a petition to vacate,
to have any such award reviewed and vacated upon the same grounds as would
result in reversal on appeal from a judgment after trial by court. Nothing in
the Note or Guaranty shall preclude any party from seeking equitable relief from
a court of competent jurisdiction. The statute of limitations, estoppel, waiver,
laches, and similar doctrines which would otherwise be applicable in an action
brought by a party shall be applicable in any arbitration proceeding, and the
commencement of an arbitration proceeding shall be deemed the commencement of an
action for these purposes.
 
 
To the extent not provided by this agreement, including the Rules incorporated
herein, arbitration hereunder shall be governed by California arbitration law.
Arbitration shall be conducted in California, in English and, unless otherwise
agreed to by the parties with respect to a particular dispute, shall be heard by
a panel of three arbitrators. The Arbitrators in any arbitration shall be
experienced in the areas of law raised by the subject matter of the dispute.
Lists of prospective arbitrators shall include retired judges. Notwithstanding
the AAA rules, (a) any party may strike from a list of prospective arbitrators
any individual who is regarded by that party as not appropriate for the dispute;
and (b), if the
arbitrator appointment cannot be made from the initial list of prospective
arbitrators circulated by the AAA, a second and,·if necessary, a third list
shall be circulated and exhausted before the AAA is empowered to make the
appointment.
 
 
The Federal Arbitration Act shall apply to the construction, interpretation, and
enforcement of this arbitration provision.
 
INTEREST RATE FLOOR. Under no circumstances will the Interest rate on this Note
be less then 6.000% (the "Interest Rate Floor") or more than the maximum rate
allowed by applicable law; provided, however, that If this Note changes the
amount of the Interest Rate Floor, the new amount of the Interest Rate Floor
will not be effective until such time (a) all conditions to the effectiveness of
this Note are satisfied, (b) all documents required by Lender in connection with
this Note have been received, and (c) Lender's internal loan department has made
such adjustments to the Lender's automated loan system as may be necessary to
change the amount of the Interest Rate Floor.
 
 
PRIOR NOTE. This is a refinance of a promissory note dated September 7, 2007,
and any and all renewals, extensions, modifications, substitutions and
consolidations thereof executed by Borrower to Lender.
 
 
NO CONTRACTUAL OBLIGATION FOR REFINANCE. Borrower understands and agrees that
Lender is not obligated to refinance or extend the term of this Note upon or any
time after the Final Payment or Maturity Date.
 
 
PAYMENTS APPLICATION. Notwithstanding anything contained in this Note to the
contrary, interest payable on tho outstanding principal balance shall be
calculated, and each payment shall be applied by Lender, as if recelved on the
specified due date for such payment. Borrower acknowledges and agrees that
Lender will not make any adjustments to the allocation of any payments made
hereunder, even if such payments are not actualty received on the applicable
payment due date.
 
 
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
 
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liaibility. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time, this loan or release any party or
guarantor or collateral;or impair, fail to realize upon or perfect Lender's
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan wlthout the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.
 
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
 
 
 
 
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER;
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
